DETAILED ACTION

Election/Restrictions
Claims 13 – 16 have been amended therefore the restriction requirement as set forth in the Office action mailed on 12/22/2021 is hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 11 and 13 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2015/0280730) in view of Burger (US 2019/0057303).
As to claim 1, Tanaka et al figures 1 and 8 show/teaches a computing device (paragraph [0011]...a successive approximation type AD converter) comprising:
VN0, VN1, VN2) and a plurality of second differential signals (VP0, VP1, VP2);
a first capacitor synapse array (13A) configured to sample (paragraph [0082]... one of two differential signal lines at the time of sampling and holding) the plurality of pieces of first differential signals (VN0, VN1, VN2) and output a first output voltage (12A);
a second capacitor synapse array (13B) configured to sample (paragraph [0082]... one of two differential signal lines at the time of sampling and holding) the plurality of pieces of second differential signals (VP0, VP1, VP2)  and output a second output voltage (12b);
a comparator (21) configured to compare the first output voltage with the second output voltage to output a comparison result (output of 21); and
a successive approximation register (SAR) logic (30) configured to control the first capacitor synapse array and the second capacitor synapse array on a basis of the comparison result and generate intermediate data (paragraph [0057]...control circuit 30 further includes a comparison approximation resister SAR (Successive Approximation Register) (not illustrated) whose resister value is set according to the comparison results from the comparator) (paragraph [0081]...FIG. 8 is a circuit diagram illustrating a successive approximation type AD conversion circuit 2 applied to differential signals PIN and NIN. Further, in FIG. 8, a member having the same function as the member illustrated in FIG. 1 is denoted by the same reference numeral).
Tanaka et al fails to explicitly show/teach a neuromorphic computing device comprising: a differential signal generator configured to generate a plurality of first differential signals and a plurality of second differential signals on a basis of bits generated according to computation of each of a plurality of pieces of input data and each of a plurality of pieces of weight data corresponding thereto.
paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit) comprising: a differential signal generator (902, 910, 920, 930 ; 904, 912, 922, 932) configured to generate a plurality of first differential signals (930 ; paragraph [0059]... differential pair DP1 930) and a plurality of second differential signals (932 ; paragraph [0059]... differential pair DP2 932) on a basis of bits (paragraph [0059]...each differential pair may further receive an exclusive OR (XOR) value of the sign bits for the respective vector bits and weight bits) generated according to computation of each of a plurality of pieces of input data (SV0, SW0, 902 ; SV1, SW1, 904) and each of a plurality of pieces of weight data (W0 ; W1)  corresponding thereto (paragraph [0059]...the generated current may be positive (I.sup.+) or negative (I.sup.-) depending upon the output of the corresponding exclusive OR operation on the sign bits for the vector values and the weight values).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Tanaka et al’s plurality of first differential signals and the plurality of second differential signals to generated by a neuromorphic computing device comprising: a differential signal generator configured to generate a plurality of first differential signals and a plurality of second differential signals on a basis of bits generated according to computation of each of a plurality of pieces of input data and each of a plurality of pieces of weight data corresponding thereto, as in Burger, for the purpose of  operating at full capacity that that may advantageously improve the throughput and the latency associated with the service. 
It would have been an obvious matter of design choice for a neuromorphic computing device to comprise: a differential signal generator configured to generate a plurality of first differential signals and a plurality of second differential signals on a basis 

As to claim 2, Burger figure 9 teaches a neuromorphic computing device (paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein the differential signal generator (902, 910, 920, 930 ; 904, 912, 922, 932) comprises:
a sign bit generation unit (942) configured to generate a sign bit (paragraph [0059]...XOR gate 942 may generate an output by performing an exclusive OR operation on sign bit S.sub.V0 and sign bit S.sub.W0, XOR gate 944 may generate an output by performing an exclusive OR operation on sign bit S.sub.V1 and sign bit S.sub.W1, and XOR gate 946 may generate an output by performing an exclusive OR operation on sign bit S.sub.VN and sign bit S.sub.WN) for a multiplication result of each of the plurality of pieces of input data (SV0, SW0, 902 ; SV1, SW1, 904) and each of the plurality of pieces of weight data (W0 ; W1)  ;
a multiplication bit generation unit (920 ; 932) configured to multiply a first bit of each of the plurality of input data by a second bit of poeach of the plurality of weight data to generate a multiplication bit (output of 920 ; output of 932); and
920 ; 932) configured to generate a first differential signal and a second differential signal on a basis of the sign bit and the multiplication bit (930 ; paragraph [0059]... differential pair DP1 930).
It would have been obvious for a neuromorphic computing device, wherein the differential signal generator comprises: a sign bit generation unit configured to generate a sign bit for a multiplication result of each of the plurality of pieces of input data and each of the plurality of pieces of weight data; a multiplication bit generation unit configured to multiply a first bit of each of the plurality of input data by a second bit of poeach of the plurality of weight data to generate a multiplication bit; and a digital differential signal generation unit configured to generate a first differential signal and a second differential signal on a basis of the sign bit and the multiplication bit, for the same reasons as above. 

As to claim 3, Burger figure 9 teaches a neuromorphic computing device (paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein the sign bit generation unit (942) multiplies a most significant bit of each of the plurality of pieces of input data (SV0, SW0, 902 ; SV1, SW1, 904) and a most significant bit of each of the plurality of pieces of weight data (W0 ; W1) to generate the sign bit (paragraph [0057]...the channel width of the transistors in the current steering DACs may be set such that the least significant bit of the digital value can provide a current value of I, the next significant bit of the digital value can provide a current value of 2I, and the most significant bit of the digital value can provide a value of NI. Thus, assuming N equals 3, a 3-bit digital value of 101 may result in currents I and 4I being steered through the current steering DACs).


As to claim 5, modified Tanaka et al figure 9 teaches a neuromorphic computing device (Burger paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein the first capacitor synapse array (13A) comprises a plurality of first capacitors (1C, 1C, 1C of 13A) configured to correspond to the plurality of first differential signals (VN0, VN1, VN2), respectively, and
the second capacitor synapse array (13B) comprises a plurality of second capacitors (1C, 1C, 1C of 13B) configured to correspond to the plurality of second differential signals (VP0, VP1, VP2), respectively.

As to claim 6, modified Tanaka et al figure 9 teaches a neuromorphic computing device (Burger paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein the first capacitor synapse array (13A) comprises a plurality of first switches (SW2P[2], SW2P[1], SW2P[0]) configured to correspond to the plurality of first capacitors (1C, 1C, 1C of 13A), respectively,
each of the plurality of first switches connects one among a first differential signal (VN0, VN1, VN2), a power supply voltage, or a ground voltage (GND) to a corresponding first capacitor,
SW2N[2], SW2N[1], SW2N[0]) configured to correspond to the plurality of second capacitors (1C, 1C, 1C of 13B), respectively, and
each of the plurality of second switches connects one among a second differential signal (VP0, VP1, VP2), the power supply voltage (VDD) or the ground voltage to a corresponding second capacitor.

As to claim 7, modified Tanaka et al figure 9 teaches a neuromorphic computing device (Burger paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein a voltage corresponding to the first differential signal(VN0, VN1, VN2) is one of the power supply voltage or the ground voltage (GND), and a voltage corresponding to the second differential signal (VP0, VP1, VP2) is one of the power supply voltage (VDD) or the ground voltage.

As to claim 8, modified Tanaka et al figure 9 teaches a neuromorphic computing device (Burger paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein the SAR logic (30) controls the plurality of first switches (SW2P[2], SW2P[1], SW2P[0]) and the plurality of second switches (SW2N[2], SW2N[1], SW2N[0]) according to a SAR scheme on the basis of the comparison result (paragraph [0057]...the control circuit 30 controls the charge redistribution type DA conversion circuit 10 (a selector 15 described below and respective switches SW of k unit elements 11) based on the comparison results of the comparator 20. The control circuit 30 further includes a comparison approximation resister SAR (Successive Approximation Register) (not illustrated) whose resister value is set according to the comparison results from the comparator 20 and an output code is confirmed and stored from the most significant bit (MSB) according to an output of the comparator 20).

As to claim 9, modified Tanaka et al figure 9 teaches a neuromorphic computing device (Burger paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein when the first output voltage (12A) is equal to or smaller than the second output voltage (12B), the comparator (21)  outputs a first comparison result, and when the first output voltage is larger than the second output voltage, the comparator outputs a second comparison result (paragraph [0082]...a comparator 21 compares an output of the first common output line 12A with an output of the second common output line 12B), and
when the first comparison result is output, the SAR logic connects at least one among the plurality of first switches to the power supply voltage, and when the second comparison result is output, the SAR logic connects at least one among the plurality of second switches to the power supply voltage (paragraph [0057]...the control circuit 30 further includes a comparison approximation resister SAR (Successive Approximation Register) (not illustrated) whose resister value is set according to the comparison results from the comparator 20 and an output code is confirmed and stored from the most significant bit (MSB) according to an output of the comparator 20) (Examiner’s Note: this limitation is describing the well known function of a comparator).

As to claim 10, modified Tanaka et al figure 9 teaches a neuromorphic computing device (Burger paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein the SAR logic (30) sequentially determines the intermediate data from a paragraph [0057]...the control circuit 30 further includes a comparison approximation resister SAR (Successive Approximation Register) (not illustrated) whose resister value is set according to the comparison results from the comparator 20 and an output code is confirmed and stored from the most significant bit (MSB) according to an output of the comparator 20)

As to claim 11, modified Tanaka et al figure 9 teaches a neuromorphic computing device (Burger paragraph [0002]... the method may include receiving vector data and actuation vector data corresponding to at least one layer of a neural network model for processing using the matrix vector unit), wherein when a number of the plurality of pieces of input data (SV0, SW0, 902 ; SV1, SW1, 904) is n, a number of bits of the intermediate data is a bit number indicating values of a number smaller than 2n+1.
Tanaka et al discloses the claimed invention except for “a number of the plurality of pieces of input data is n, a number of bits of the intermediate data is a bit number indicating values of a number smaller than 2n+1.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to a number of the plurality of pieces of input data is n, a number of bits of the intermediate data is a bit number indicating values of a number smaller than 2n+1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2015/0280730) in view of Burger (US 2019/0057303) and in further view of Hurrell et al (US 6,828,927).
30).
Tanaka et al in view of Burger fails to explicitly show/teach an adder configured to receive a plurality of pieces of intermediate data generated from the SAR logic, add the plurality of pieces of intermediate data on a basis of an order of magnitude of the plurality of pieces of intermediate data to calculate a convolution result of the plurality of pieces of input data and the plurality of pieces of weight data.
However, Hurrell et al figure 6 shows/teaches an adder (604) configured to receive a plurality of pieces of intermediate data (BN+1,n...,1,0) generated from the SAR logic (606), add the plurality of pieces of intermediate data on a basis of an order of magnitude of the plurality of pieces of intermediate data to calculate a convolution result of the plurality of pieces of input data and the plurality of pieces of weight data (column 7, lines 29 – 40... The output of the fixed offset DAC 601 is combined with the output of DAC2605 in a first summer 602. This combined result is then added to the output of DAC1303 in second summer 603. The additional range provided through the inclusion of the fixed offset and the additional bit in DAC2304 allows E.sub.pos and E.sub.neg to be as large as +2.sup.n and -2.sup.n respectively, but still to be corrected during the SAR part of the cycle. Since the ranges of the 2 DACs now overlap, an additional digital block 604, including recombination logic, is required to combine the digital inputs of the DACs and to account for the offset introduced by the fixed offset DAC 601).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for modified Tanaka et al to have a an adder configured to receive a plurality of pieces of intermediate data generated from the SAR logic, add the plurality of pieces of intermediate data on a basis of an order of magnitude of the plurality of pieces of intermediate data to calculate a 

Claim 13 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 10. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 11. Therefore, the claim is rejected for the same reasons as above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128